Travelsavers Enters., Inc. v Analog Analytics, Inc. (2017 NY Slip Op 03034)





Travelsavers Enters., Inc. v Analog Analytics, Inc.


2017 NY Slip Op 03034


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-09295
 (Index No. 602696/13)

[*1]Travelsavers Enterprises, Inc., doing business as Travelsavers Partner Services, appellant, 
vAnalog Analytics, Inc., et al., respondents, et al., defendant.


Kasowitz, Benson, Torres & Friedman LLP, New York, NY (Michael Paul Bowen, Bradley Peter Lerman, and Stephen P. Thomasch of counsel), for appellant.
Hogan Lovells US LLP, New York, NY (Marc J. Gottridge and Marisa H. Lenok of counsel), for respondents Analog Analytics, Inc., Barclays Bank Delaware, and Barclays, PLC, and Ropers Majeski Kohn Bentley P.C., New York, NY (Geoffrey W. Heineman and Jung H. Park of counsel), for respondent Analog Analytics, Inc. (one brief filed).
Nixon Peabody LLP, New York, NY (Barbara A. Lukeman, Juan Luis Garcia, and Thomas Mealiffe of counsel), for respondent Kenneth Kalb.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), entered July 22, 2014, as granted those branches of the motion of the defendants Analog Analytics, Inc., Barclays Bank Delaware, and Barclays, PLC, which were pursuant to CPLR 3211(a) to dismiss the second, fourth, fifth, sixth, and seventh causes of action insofar as asserted against them, and to strike the plaintiff's demands for damages in excess of damages recoverable pursuant to a damages limitation clause in the contract, and granted the motion of the defendant Kenneth Kalb to dismiss the complaint insofar as asserted against him.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (see CPLR 5501[a][1]; Travelsavers Enters., Inc. v Analog Analytics, Inc., ___ AD3d ___ [Appellate Division Docket Nos. 2015-12396, 2016-02626, 2017-03414; decided herewith]).
DILLON, J.P., SGROI, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court